Judgment and order reversed on the law, with costs to the appellants, and a new trial granted without prejudice to the plaintiffs to move to amend their complaint at Special Term if so advised. Memorandum: We are of the opinion that to dismiss the complaint upon the opening was error. (French v. Central N. Y. Power Corp., 275 App. Div. 238.) All concur. (Appeal from a judgment of Erie Trial Term dismissing the complaint on the opening of plaintiff. The order directed dismissal of the complaint and denied plaintiffs’ motion to amend the complaint to include matters stated in the opening.) Present—MeCurn, P. J., Kimball, Wheeler, Williams and Bastow, JJ.